PER CURIAM.
The appellant challenges the summary denial of his Florida Rule of Criminal Procedure 3.850 motion for postconviction relief. We conclude that all but two of the alleged grounds for relief were facially insufficient or otherwise precluded under rule 3.850, and we affirm the appealed order as to those claims. However, the appellant also alleged that he accepted and deposited certain payments upon counsel’s advice that this would not result in criminal liability, and that counsel failed to present evidence which would have shown that an advance payment was made for work which the appellant would subsequently perform through his own business. These claims of ineffective assistance of counsel were accompanied by the factual recitations necessary to present a prima facie claim for relief with regard to the convictions predicated on these payments. The appealed order is therefore reversed insofar as it summarily denies these claims, and the case is remanded for the trial court to either conduct an evidentiary hearing or provide the necessary attachments refuting the claims as delineated in rule 3.850(d).
MINER, ALLEN and PADOVANO, JJ., concur.